28 So. 3d 118 (2010)
Leslie SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-4451.
District Court of Appeal of Florida, Fifth District.
January 26, 2010.
James S. Purdy, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and L. Charlene Matthews, Assistant Attorney General, Daytona Beach, for Appellee.
*119 PER CURIAM.
AFFIRMED. See United States v. Morgan, 936 F.2d 1561 (10th Cir.1991).
PALMER, TORPY and COHEN, JJ., concur.